Citation Nr: 0215051	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  96-46 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John J. Crowley, Counsel
INTRODUCTION

The veteran had active service from December 1963 to June 
1968.  He died in July 1995, and the appellant is his 
surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of October 1995.  A Travel Board hearing was held before the 
undersigned in May 1998 in Newark, New Jersey.  The Board 
issued a decision in November 1999, and the appellant 
appealed the Board's decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  Pursuant to a joint motion 
filed by the parties, in September 2000, the Court vacated 
the Board's decision, and remanded the claim to the Board for 
further action.  In February 2001, the Board remanded the 
case to the RO in response to the directives in the joint 
motion for remand.


REMAND

In February 2001, the Board remanded this case for the 
following actions:

1. The appellant should be requested to 
provide the following: 

Written statements from [Dr. L.] 
and/or Mrs. [P.], from the "Cancer 
Institute," to support her testimony 
that these individuals told her that 
her husband had contracted 
cholangiocarcinoma as a result of 
his service on Southeast Asia. 
Alternatively, she should provide 
the complete names and addresses of 
these individuals, to enable VA to 
directly obtain statements from 
them.  The statements should be 
supported by the rationale for the 
conclusion; the evidence on which 
the conclusion was based, to include 
whether a personal examination of 
the veteran was involved; and a 
curriculum vitae, or other 
statement, addressing his or her 
expertise in the area of liver 
disease and/or cholangiocarcinoma. 

Medical records showing the 
veteran's treatment for liver fluke 
during his lifetime, or the names 
and addresses of any treatment 
providers who treated him for such, 
to enable VA to directly obtain any 
such records. 

The RO must attempt to obtain all records 
adequately identified by the appellant.  
The results of any requests by VA, 
whether successful or unsuccessful must 
be documented in the claims file, in 
accordance with the new notification 
requirements and development procedures 
contained in [Veterans Claims Assistance 
Act of 2000 (VCAA)].

2. The RO should provide [Drs. J.L.G. and 
F.R.] with copies of their December 1996 
opinions that the cholangiocarcinoma 
which caused the veteran's death was 
causally related to service.  The doctors 
should be asked to provide details as to 
the basis for their opinions, including 
whether a personal examination of the 
veteran was involved and which of the 
veteran's records were reviewed; copies 
of all medical records pertaining to the 
veteran used in the opinion; and copies 
of the research and/or literature 
referred to in the opinions.  In 
addition, each doctor should be asked to 
provide a curriculum vitae, or other 
statement, addressing his or her 
expertise in the area of liver disease 
and/or cholangiocarcinoma.  The results 
of the requests must be documented in the 
claims file, in accordance with the new 
notification requirements and development 
procedures contained in section 3 of the 
[VCAA]. 

In April 2002, the RO attempted to contact Dr. G. and the 
letter was returned as undeliverable.  In September 2002, the 
appellant's attorney stated that the RO was not sending 
notices to the appellant at her current address.  The 
attorney requested that the case be returned to the RO so 
that it can direct its notices properly to his client.

In light of the joint motion filed by the parties in 
September 2000, the Court's order, the September 2002 
statement of the appellant's attorney, and the Court's 
decision in Stegall v. West, 11 Vet. App. 268 (1998), this 
case is remanded to the RO for the following actions:

1.  The RO should contact the appellant 
at her correct address and request the 
information sought by the Board in the 
February 2001 remand.  A copy of the 
February 2001 remand should be provided 
to the appellant.  If the information 
sought cannot be provided, the 
appellant's attorney should so state in 
writing to the RO.

2.  The appellant or her attorney should 
provide the correct addresses of Drs. 
J.L.G. and F.R. to the RO.  If this 
information cannot be provided, the 
appellant's attorney should so report to 
the RO in writing.

3.  With any additional information 
provided by the appellant or her 
attorney, the RO should make an 
additional attempt to obtain from Drs. 
J.L.G. and F.R. the information sought by 
the Board in February 2001. 

4.  The RO should then readjudicate the 
claim in light of any additional 
information obtained pursuant to the 
development ordered above.  If the claim 
remains denied, an appropriate 
supplemental statement should be provided 
to the appellant and her attorney.  The 
case should then be returned to the 
Board, if in order, for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


